Citation Nr: 0940481	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-03 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD, 
hearing loss, diabetes mellitus, and tinnitus.  In November 
2005, the Veteran submitted a notice of disagreement (NOD).  
He subsequently perfected his appeal for these issues in 
February 2006.  In a May 2009 statement, the Veteran withdrew 
his appeal for the issues of service connection for hearing 
loss, diabetes mellitus, and tinnitus.  Thus, these issues 
are no longer before the Board.

In May 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for PTSD.

The Veteran contends that he had multiple in-service 
stressors which caused his PTSD.  Specifically, he claims 
that: (1) while on a combat mission, he witnessed two fellow 
service member casualties, and (2) while on patrol, he saw 
dead women and children.  See Veteran statement, June 2005; 
Board hearing transcript, May 2009.  The RO attempted to 
verify the two military casualties that the Veteran reported.  
However, the RO informed the Veteran in April 2008 that the 
names he provided were not on the list of Vietnam casualties.  
See RO letter, April 2008.  Additionally, in January 2009, 
the RO informed the Veteran that the two year period he 
provided for his combat stressors was too broad to attempt 
verification.  See Formal Finding, January 2009.

At the May 2009 hearing, the Veteran provided additional 
information regarding his alleged stressors.  See Board 
hearing transcript, May 2009.  At that time, the Veteran 
testified that he had no additional names of casualties to 
submit for verification.  However, the Veteran did provide a 
researchable time frame for both alleged stressors.  The 
Veteran indicated that both events occurred within two months 
of his arrival at the 90th Replacement Center in Vietnam on 
April 17, 1966.  The Board notes that it is unlikely that the 
AMC will be able to verify the unnamed casualties or general 
claims of seeing dead women and children.  However, the AMC 
should attempt to verify whether the Veteran's unit was 
involved in combat fire or came under attack at any point 
during the specified time period.  Thus, the case must be 
remanded for verification of the alleged stressors.

Furthermore, although the Veteran was afforded a PTSD 
examination in August 2005, the examiner's opinion was not 
based on verified stressors.  Thus, if an in-service stressor 
is verified, he must be afforded a new VA examination to 
clarify whether he has a current diagnosis of PTSD and, if 
so, whether there is a link between the current diagnosis and 
a verified stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In addition, any outstanding VA psychiatric treatment 
records, dated from January 2009 to the present, should be 
obtained and associated with the claims file.  See 38 
U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA psychiatric 
treatment records prepared since January 
2009.

2.  Undertake all necessary development to 
independently verify the above-referenced 
stressors, including contacting the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate 
agency.  Specifically, AMC should ask the 
JSRRC to provide any unit or other 
relevant records for the 90th Replacement 
Center from April 17, 1966 to June 17, 
1966, and from May 12, 1966 to June 12, 
1966 for Battery B, 6th Battalion, 71st 
Artillery.  Any additional action 
necessary for independent verification of 
the particular alleged stressors, 
including follow-up action requested by 
the contacted entity, should be also 
accomplished.  If the search for 
corroborating information leads to 
negative results, AMC should notify the 
Veteran and his representative of this 
fact, explain the efforts taken to obtain 
this information and describe any further 
action to be taken.

3.  If, and only if, an in-service stressor 
is verified, the Veteran must be scheduled 
for a VA psychiatric examination.  The 
examiner must review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination.  This must be noted 
in the examination report.

The examiner should be expressly informed 
of any verified stressor(s).  The examiner 
should also be informed that only the 
specifically verified in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure to 
such in-service event(s) has resulted in 
PTSD.  If a diagnosis of PTSD is made by 
the examiner, he or she should expressly 
indicate whether it is at least as likely 
as not that such PTSD is due to the 
verified stressor(s).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

